DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo “Anaerobic Digestion for Simultaneous Sewage Sludge Treatment…” (provided in Applicant’s 1/25/2020 IDS) in view of Josse (US 20160153008).
	With respect to claims 1 and 8, Luo discloses an apparatus and method for syngas bio-methanation comprising at least one membrane reactor that receives 2, and H2. In this paper we aim to bioconvert CO in the syngas to CH4. A novel technology for simultaneous sewage sludge treatment and CO biomethanation in an anaerobic reactor was presented…During anaerobic digestion of sewage sludge supplemented with CO added through a hollow fiber membrane (HFM) module in continuous thermophilic reactors”).  Luo teaches that the membrane reactor includes a plurality of hollow fibers that are submerged within a liquid bath.  See the Figure on page 10685 and the “Reactor Operation” section on pages 10686-10687.  Luo states that a biofilm is formed around the hollow fibers so that the syngas generated at the unit for pyrolysis/gasification flows into each of the hollow fibers and is converted into methane.  Luo, however, does not state that the apparatus further comprises an anaerobic digester connected to an outlet of the membrane reactor.
	Josse discloses an apparatus for syngas bio-methanation comprising anaerobic digester (Figure 1:1) configured to be fed with organic material (Figure 1:A) and to generate biogas comprising methane (Figure 1:N) and a digestate (Figure 1:B).  The digester is connected to a pyrolysis/gasification unit (Figure 1:5), such that the anaerobic digester is configured to be connected to an outlet of the pyrolysis/gasification unit via a recirculation line (Figure 1:4) that delivers produced syngas back to the anaerobic digester.  This is described in at least paragraphs [0043]-[0049].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Luo system with an anaerobic digester in communication with an prima facie obvious.  See MPEP 2143.  Here, all the claimed elements were known in the prior art, as evidenced by Luo and Josse, and one skilled in the art could have combined the elements as claimed (i.e. combining a prior art membrane reactor with a prior art anaerobic reactor) by known methods with no change in their respective functions.  Applicant’s improvement of putting a membrane reactor together with an anaerobic reactor in one system, though perhaps a matter of great convenience, does not produce a new or different function, and the use of the old elements in combination would have been obvious to those skilled in the art.

	With respect to claims 2 and 9, Luo and Josse disclose the combination as described above.  Josse further teaches that a dewatering unit (Figure 1:3) dewaters the digestate B from the anaerobic digester 1, so as to lead to a solid cake (Figure 1:E) and a liquid centrate (Figure 1:F).  

	With respect to claims 3 and 10, Luo and Josse disclose the combination as described above.  Josse states in at least paragraph [0044] that the liquid centrate F should be transferred to a location for additional processing.  Those of ordinary skill would have recognized that the liquid centrate F would be put to good use if it was 

	With respect to claims 4 and 11, Luo and Josse disclose the combination as described above.  Josse further shows in at least Figs. 1 and 2 that the solid cake E is fed into the pyrolysis/gasification unit 4.

	With respect to claims 5 and 12, Luo and Josse disclose the combination as described above.  A liquid portion of the liquid bath of Luo’s membrane reactor could be added to the anaerobic digester of Josse because the membrane reactor and digester are both anaerobic reactors and both require similar feedstock compositions.

	With respect to claim 6, Luo and Josse disclose the combination as described above.  It would have been obvious to use a plurality of membrane reactors positioned in derivation in relation to each other when using the Luo system. A mere duplication of parts (here, duplicating the prior art reactor of Luo) to produce a cumulative or otherwise predictable result would have been obvious.  See MPEP 2144.04 “Duplication of Parts”.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo “Anaerobic Digestion for Simultaneous Sewage Sludge Treatment…” in view of Josse (US 20160153008) as applied to claims 1 and 8, and further in view of Macdonald (US 20120156744).

	Macdonald discloses a plurality of anaerobic reactors that are each subdivided into a plurality of successive stages.  This is shown in at least Fig. 2.  Macdonald teaches in at least paragraphs [0006], [0007], [0041] and [0054] discusses that acetogenic bacteria may be used to make acetate of substrate material, and that methanogenic bacteria may then be used to convert compounds such as acetate into methane gas.  Macdonald further recognizes that homoacetogenic bacteria also produce acetate for hydrogen gas and carbon dioxide.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Luo membrane reactor includes at least one population of bacteria including homoacetogenic bacteria and/or acetogenic methanogens or hydrogenotrophic methanogens and/or carboxydotrophic acetogens and acetogenic methanogens.  Macdonald expressly states that these bacteria combinations are well-suited for anaerobic conditions and are capable of converting raw organic substrate feedstock into methane.  Josse also recognizes a similar strategy in at least paragraph [0024] (“CO in the syngas is used as a substrate or food for certain strains of methanogenic archea in direct reactions that include hydrogen and water to produce methane. Other indirect reactions also occur, wherein CO and H.sub.2 are converted to acetate or methanol and finally to methane by anaerobic bacteria”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Schultz (US 20140134686) reference teaches the state of the art regarding systems and methods for syngas bio-methanation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799